Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. In view of Applicant filing of a Terminal Disclaimer (approved 3/24/2022), the ODP rejections have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Alpert Siegel on 7/14/2022.
The application has been amended as follows: 

Claim 1 has been amended as follows:
In line 1 the phrase “cell culture” has been replaced with the word “composition”.
In line 2 after the word “kinase” the phrase “, wherein the effective amount of inhibitor of TGF-βR-1 kinase differentiates the pancreatic endoderm cells into pancreatic endocrine cells” has been added.

Claim 2 has been amended as follows:
In line 1 the phrase “cell culture” has been replaced with the word “composition”.

Claim 3 has been amended as follows:
In line 1 the phrase “cell culture” has been replaced with the word “composition”.

Claim 4 has been amended as follows:
In line 1 the phrase “cell culture” has been replaced with the word “composition”.
In line 2 the phrase “cell culture” has been replaced with the word “composition”.

Claim 5 has been amended as follows:
In line 1 the phrase “cell culture” has been replaced with the word “composition”.

Claim 6 has been amended as follows:
In line 1 the phrases “cell culture” has been replaced with the word “composition”.

Claim 7 has been amended as follows:
In line 1 the phrase “cell culture” has been replaced with the word “composition”.

Claim 8 has been amended as follows:
In line 1 the phrase “cell culture” has been replaced with the word “composition”.

Claim 9 has been amended as follows:
In line 1 the phrases “cell culture” has been replaced with the word “composition”.

Claim 10 has been amended as follows:
In line 1 the phrase “cell culture” has been replaced with the word “composition”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention uses an inhibitor of inhibitor of TGF-βR-1 kinase to differentiate pancreatic endoderm cells into pancreatic endocrine cells. At Applicant’s earliest priority, 11/27/2017, the art does not teach or suggest using an inhibitor of inhibitor of TGF-βR-1 kinase as claimed. The closest prior art are the teachings of D’Amour et al. (Nov. 2016, Nature Biotechnology, Vol. 24(11), pgs. 1392-1401) and D’Amour et al. (WO 2007/051038 A1, published 5/3/2017) who teach differentiating embryonic stem cells into pancreatic endocrine cells through a 5 to 6 stage differentiation process. However, D’Amour does not teach or suggest using an inhibitor of inhibitor of TGF-βR-1 kinase as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635